This is sci. fa. against fail; and plaintiff's counsel urges that he is entitled, against the bail, to interest upon the judgment against the principal. We are of opinion he is not so entitled, for the *Page 330 
judgment upon the sci. fa. is that the plaintiff have execution against the bail of the judgment against the principal. The very same execution, therefore, issues against the bail as issues against the principal; and, consequently, damages arising after the judgment cannot be included. Cases cited, Salk, 208; Stra., 807, 808; 2 L. Ray., 1532; C. Digest Bail, R. 10.